Ray, Oh. J.
A claim was filed against the estate of Jtomaine, deceased, “for damages sustained by said Butt on a contract of lease entered into by said decedent in her lifetime with said Butt, in that said administrator rented the premises described in the article of agreement to Beter Lee, and put him in possession of the same, against the wish and will of said Butt, whereby he was hindered and prevented from obtaining possession of the premises rented to him by said decedent, to his damage,” etc. A demurrer ■was sustained to this claim.
The statute authorizes the administrator to take possession of the real estate under certain circumstances, and as the averment is that such possession had been taken, we think the presumption is that it was a legal possession. See also Guynn v. Jones, 12 Ind. 486.
Judgment reversed, and cause remanded, with directions to overrule the demurrer, and for further proceedings. Costs against the appellee.